DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claims 1 and 20, elements of the claim should be separated by line indentations. See MPEP 608.01(m). Readability of these claims would be improved by such line indentations.
	Regarding claim 6, “comprising” should be --comprises-- to correct the grammar.
	Regarding claims 7-8, 10 and 18 “centre” should be --center-- in accordance with U.S. spelling.
	Regarding claim 20, line 2, --a-- should be inserted before “core” to correct the grammar.	




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 20, it is unclear if the recitations of first and second channel sealings require that the channel sealings are provided within corresponding channels. In a related issue, it is unclear if this language indicates the claimed absorbent core has such channels.
	Regarding claim 8, there is no antecedent basis for “the total weight of absorbent material in the center segment” or “the total weight of absorbent material in each one of the side segments”. Additionally, there is no previously recited “absorbent material”. To the extent that this term is attempting to reference previously recited absorbent material, this term also lacks proper antecedent basis.
	Regarding claim 9, it is unclear what is meant by “the ratio of the first width and the third width” and “the ratio of the second width and the fourth width”. It appears “and” should be --to-- in each of these phrases.
	Regarding claim 10, “the absorbent material”, “the center segment” and “the side segments” lack antecedent basis.
	Regarding claim 19, “the end edge of each welding spot” lacks antecedent basis. It is also entirely unclear which edge is the end edge. The specification does not provide an explanation for which edge is being referenced.
	Regarding claim 20, line 8 and line 9, there is no antecedent basis for the instances of “the longitudinal axis”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willhaus  (US 2017/0079853) in view of Chhabra (US 2011/0196327).
	Regarding claim 1, Willhaus teaches an absorbent article (Abstract) comprising an absorbent core 28 sandwiched between a liquid-permeable topsheet 24 and a liquid-impermeable backsheet 25 (Figure 3; paragraph 28), said article being arranged along a longitudinal axis and a transversal axis extending in a perpendicular direction in relation to the longitudinal axis and said article defining a front portion, a back portion and a crotch portion (Figures 1-2 and 4; paragraph 27), wherein said absorbent core comprises an absorbent component 28 enclosed by a core cover comprising an upper side 16 and a lower side 16’ (Figure 3; paragraph 30), and a sealing arrangement for joining said upper and lower sides and comprising two channel sealings, a first channel sealing and a second channel sealing, in said crotch portion, the first channel sealing implicitly defining a first channel sealing width and the second channel sealing implicitly defining a second channel sealing width (paragraphs 30 and 51-52; Figures 3 and 5a-b), wherein the channel sealings are each formed by a thermo and/or mechanical welding pattern comprising a plurality of welding spots (paragraph 51).
	Willhaus differs from claim 1 in that:
i.	Willhaus does not teach the plurality of welding spots of each channel sealing are arranged in the form of a first row along the longitudinal axis in which each welding spot extends along a first axis, and a second row along the longitudinal axis in which each welding spot extends along a second axis, said first axis and second axis defining a first angle in relation to each other, such that the first axis is not parallel to the second axis.
	(i)	Willhaus teaches the channel sealings may comprise thermal, mechanical or ultrasonic bonds and that the bonds may be a discontinuous series of points bonds (paragraph 51), but does not recite further details regarding the bond pattern. Willhaus also indicates the channel bonds may be sufficiently strong for creating permanent bonds, i.e. bonds which maintain their integrity during use (paragraph 58). The core cover may comprise nonwoven material (paragraphs 30 and 46). Chhabra teaches a sealing arrangement for joining nonwoven materials having a sealing width and comprising a plurality of welding spots arranged in the form of a first row along a longitudinal axis in which each welding spot extends along a first axis, and a second row along the longitudinal axis in which each welding spot extends along a second axis, said first axis and second axis defining a first angle in relation to each other, such that the first axis is not parallel to the second axis (paragraphs 29, 41, 135-138, 141-144, 147 and 165; Figure 33B). This point bond pattern effectively join layers with a predetermined strength (paragraph 142). Like Willhaus, Chhabra is drawn to absorbent articles (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the point bonded channel sealings suggested by Willhaus using Chhabra’s suggested point bond pattern in Figure 33B, and thereby satisfy these claimed limitations as detailed above, because one of ordinary skill in the art would have been motivated to use a known suitable point bond sealing pattern for joining layers of an absorbent article with a predetermined strength in accordance with the teachings of Chhabra.
	Regarding claims 2 and 4, Chhabra clearly suggests these additional limitations for providing the above noted suitable bond pattern (Figure 33B; paragraphs 141-144 and 147).
	Regarding claim 3 and 5, as seen in Figure 33B of Chhabra, the first angle is about 90° and the second angle is about 45°. Chhabra is considered to suggest these additional limitations for providing the above noted suitable bond pattern.
	Regarding claim 6, Willhaus provides the claimed side seams (Figure 5b; paragraph 46).
	Regarding claims 7-9, Willhaus provides these claimed structural features (Figures 3 and 5a-5b).
	Regarding claim 10, Willhaus illustrates a center segment which is about 40% and side segments which are about 30% of the absorbent material. There is no indication that these segments have different compositions, and thus it these values also correspond to weight percentages. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 12, relative values for the recited widths are not claimed. Naturally, the seals of Willhaus in view of Chhabra each have a suitable width, such as that suggested by Figure 33B of Chhabra in view of the dimensions of the bonds in paragraph 143, which satisfies these broadly recited limitations.
	Regarding claims 14-15, Willhaus teaches straight channels parallel to the longitudinal axis (paragraph 54), which would naturally have corresponding straight channel sealings parallel to the longitudinal axis.
	Regarding claim 17, Chhabra teaches bond point lengths of less than 5 mm, and widths of less than 3 mm, and provides an example of 2 mm long and 1 mm wide (paragraph 143). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 18, as seen in Figure 33B of Chhabra, the center-to-center distance in the longitudinal direction is about twice the length of the bonds, thus suggesting values in the claimed range in view of the above noted lengths taught by Chhabra. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 19, while it is unclear what is meant by the claimed end edge of each welding spot, as seen in Figure 33B of Chhabra, even the shortest distance between bonds is about half the width of the point bonds, thus suggesting values in the claimed range in view of the above noted widths taught by Chhabra. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Claim 20 is satisfied for the reasons provided above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Willhaus in view of Chhabra as applied to claims 1-10, 12, 14-15 and 17-20 above, and further in view of Roe (US 2015/0065975).
	Regarding claim 16, while not taught by Willhaus, this limitation is suggested by Roe for providing beneficial agents as is generally known in the art (paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified absorbent article of Willhaus because one of ordinary skill in the art would have been motivated to provide the a beneficial agent as is generally known in the art, as evidenced by Roe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of U.S. Patent No. 11,229,561 (the ‘561 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above noted claims is clearly satisfied by a corresponding claim of the ‘561 Patent.

Claims 1-3, 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 11,007,095 (the ‘095 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above noted claims is clearly satisfied by a corresponding claim of the ‘095 Patent.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 and 9 of copending Application No. 16/760,930 (the ‘930 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above noted claims is clearly satisfied by a corresponding claim of the ‘930 Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of copending Application No. 16/757,725 (the ‘725 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above noted claims is clearly satisfied by a corresponding claim of the ‘725 Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 13 additionally requires a terminal disclaimer in view of the above noted nonstatutory double patenting rejection.
	Regarding claims 11 and 13, the closest prior art of record is applied above. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide these additional limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745